Exhibit 99.1 Investor Relations: Deborah Abraham Vice President, Investor Relations (212) 287-8289 FOR IMMEDIATE RELEASE WARNACO REPORTS FOURTH QUARTER AND FISCAL 2010 RESULTS Company Provides Guidance for Fiscal 2011 NEW YORK – February 28, 2011 The Warnaco Group, Inc. (NYSE: WRC) today reported results for the fourth quarter and fiscal year ended January 1, 2011. For the fourth quarter: · Net revenues were $591.5 million, up 17% from the prior year quarter · Gross margin decreased 80 basis points from the prior year quarter to 43% of net revenues · Selling, general and administrative (SG&A) expense increased 80 basis points to 34% of net revenues · Income per diluted share from continuing operations increased to $0.61 compared to $0.29 in the prior year quarter · Net income per diluted share increased to $0.42 compared to $0.23 in the prior year quarter - Income per diluted share from continuing operations on an adjusted, non-GAAP, basis increased 16% to $0.74 compared to $0.64 in the prior year quarter (both of which exclude restructuring expenses, pension expense,tax related items and other items) - The Company purchased 692,411 shares of its common stock for approximately $35.6million pursuant to its share repurchase program For the year: · Net revenues were $2.3 billion, up 14% from the prior year · Gross margin increased 160 basis points from the prior year to 44% of net revenues · SG&A expense increased 140 basis points to 33% of net revenues · Income per diluted share from continuing operations increased 46% to $3.19, compared to $2.19 in the prior year · Net income per diluted share increased to $2.99 compared to $2.05 in fiscal 2009 - Income per diluted share from continuing operations on an adjusted, non-GAAP, basis increased 27% to $3.57 compared to $2.82 in fiscal 2009 (both of which exclude 1 restructuring expenses, pension expense, certain acquisition costs and tax related items and other items) - Cash & cash equivalents were $191.2 million at January 1, 2011 compared to $320.8 million at January 2, 2010 - The Company purchased 2.4 million shares of its common stock for approximately $116.4 million pursuant to its share repurchase programs and redeemed $160.0 million of its long-term debt - Net cash flow provided by continuing operations was $225.4 million The accompanying tables provide a reconciliation of actual results to the adjusted results. The Company believes it is valuable for users of the Company’s financial statements to be made aware of the adjusted financial information, as such measures are used by management to evaluate the operating performance of the Company’s continuing businesses on a comparable basis and to make operating and strategic decisions.In addition, the Company uses performance targets based, in part, on non-GAAP income from continuing operations and non-GAAP operating income as a component of the measurement of certain employee incentive compensation. “Fiscal 2010 was another record year for Warnaco,” commented Joe Gromek, Warnaco’s President and Chief Executive Officer.“The continued execution of our key strategies fueled a powerful revenue and earnings performance.Growth in our Calvin Klein® businesses, including International, and expansion of our direct to consumer business together with a strong performance from our heritage businesses contributed to these solid results.” “During 2010, we further developed our Calvin Klein brand in existing geographies as well as in new markets, expanded our direct to consumer footprint and engaged consumers worldwide with innovative product offerings supported by memorable marketing campaigns.This led to a 14% increase in Calvin Klein revenues.Our International revenues grew 17% and increased to 56% of our total Company.We also recorded a 25% increase in our direct to consumer revenues, fueled by productivity gains in existing doors along with the addition of over 200,000 square feet of new retail space, a 31% increase compared to the prior year.’’ “As we s in our businesses. To calculate the increase in segment revenues on a constant currency basis, net revenues for the current year period for entities reporting in currencies other than the U.S. dollar are translated into U.S.dollars at the average exchange rates in effect during the comparable period of the prior year (rather than the actual exchange rates in effect during the current year period). These constant currency performance measures should be viewed in addition to, and not in isolation from, or as a substitute for, our operating performance measures calculated in accordance with GAAP.The constant currency information presented may not be comparable to similarly titled measures reported by other companies. Schedule 8a THE WARNACO GROUP, INC. SUPPLEMENTAL SCHEDULE NET REVENUES ON A CONSTANT CURRENCY BASIS (Dollars in thousands) (Unaudited) Fiscal Year Ended January 1, 2011 GAAP As Reported Impact of Foreign Currency Exchange Non-GAAP* Constant Currency By Segment: Sportswear Group $ $ $ Intimate Apparel Group Swimwear Group Net revenues $ $ $ By Region: United States $ $ - $ Europe ) Asia Canada Mexico, Central and South America Total $ $ $ * See Note 1 on Schedule 8
